DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 15 March 2021.
Claims 3, 6-7, and 21 have been amended.
Claims 1 and 14-20 have been previously cancelled.
Claim 13 has been previously withdrawn.
Claims 2-12 and 21 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The closest prior art of record (Gill et al (US Patent No. 9,460,461) further in view of Levkovitz et al. (US PG Pub. 2007/0088801) and Green et al. (US PG Pub. 2009/0240647)) where Gill is able to monitor metrics regarding user devices including the end of a game and application CPU usage (Col. 11 line 35-Col. 12 line 23).  Levkovitz teaches the a selector to selectively present the content item if a pre-defined condition is met, usage item, Levkovitz ¶21; ¶123-¶124; Inventory manager 133 may estimate or predict usage of content items inventory, and may be used to categorize inventory content items.  For example, a gaming content item may be added to an inventory list, stored in database 140, and categorized according to various criteria, e.g., game type, relevant ad types, or the like.  Inventory manager 133 may produce notifications regarding overbooked inventory items, an estimated lack of future ad space, or an estimated lack of current ad space.  Inventory manager 133 may be operatively associated with inventory optimizer 136, which may perform optimization operations on inventory items based on pre-defined criteria, ¶137).  Green teaches the ability to monitor a user’s phone in order to present content during idle times (Green ¶22-¶23; behavior context, for ¶241-¶243; wherein when there is idle time the user is presented with content, ¶62-¶63).  
The instant claim 21 recites, in part, a combination of elements: 
“receive, by the transmitter, a processing demand, a log of processing demand, and a log of calendar entries including entries related to work activities and entries unrelated to work activities from a smart device; 
calculate an average processing demand of the smart device based on the log of processing demand; 
estimate an expected processing demand of the smart device based on the processing demand and the log of calendar entries; 
transmit, by the transmitter, a signal to the smart device only when the expected processing demand of the smart device is below the average processing demand and there is no entry related to work activities in the log of calendar entries, wherein the signal includes instructions for the smart device to display a notification in a user interface of the smart device; 
receive a first input from the smart device, the first input indicating a rescheduled time for the server to transmit a second signal to the smart device, wherein: 
the second signal includes instructions for the smart device to display a second notification in the user interface of the smart device; 
the second notification includes a first set of questions including a high priority score and second set of questions including a lower priority score; and the instructions are configured to cause the smart device to display the first set of questions before the second set of questions; 
transmit the second signal to the smart device at the rescheduled time; and receive a second input from the smart device”
It is clear from the disclosures Gill, Levkovitz, and Green that the prior art does not consider the possibility of the combination of elements above, specifically the ability to present higher priority questions first, based upon the calculated average processing demand of the user device, as commonly included in each independent claim 21.
Upon a non-patent literature search, the Examiner notes Seyed Amir Hoseini-Tabatabaei, Alexander Gluhak, and Rahim Tafazolli. 2013. A survey on smartphone-based systems for opportunistic user context recognition. ACM Comput. Surv. 45, 3, Article 27 (June 2013) which discusses the ability to 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629